Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 10, 2021

                                            No. 04-20-00505-CV

       IN RE SOUTHEAST SNF, LLC d/b/a South East Nursing & Rehabilitation Center

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On October 12, 2020, relator filed a petition for writ of mandamus. On November 6, 2020,
the real party in interest filed a response. On November 24, 2020, the relator filed a reply. After
considering the petition, the record, the response filed by the real party in interest, and the reply
filed by relator, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 10, 2021.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2019-CI-22992, styled Villamar Ellison, individually and on behalf of the
Estate of Olivia Ramirez, Deceased v. Southeast SNF, LLC d/b/a Southeast Nursing & Rehabilitation Center, pending
in the 285th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.